Title: To George Washington from Colonel Charles Webb, 23 October 1775
From: Webb, Charles
To: Washington, George

 

Sir,
Camp on Winter Hill Octor 23d 1775

According to your Excellency’s Desire, I have made Enquiry among my Officers, and find them in general willing to comply with your Excelency’s Request.
The Officers of the several Companies have not had Time, as yet, to find out the Disposition of their Soldiers, I shall use my utmost Influence to have your Excellency’s Request comply’d with, and as soon as I can possibly ascertain the precise Number, will give your Excelencys Information. I am Your Excellencys most humble Servt

Charles Webb

